Citation Nr: 1450985	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to February 26, 2013, and a rating in excess of 50 percent since February 26, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to February 2008, and he was awarded the Purple Heart and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the August 2008 rating decision, the RO granted the Veteran service connection for PTSD and assigned a 10 percent evaluation effective February 16, 2008.  In the March 2013 rating decision, the RO denied entitlement to a TDIU.

In a May 2009 rating decision, the RO increased the 10 percent evaluation for PTSD to 30 percent effective February 16, 2008.  In the March 2013 rating decision, the RO increased the 30 percent evaluation to 50 percent effective February 26, 2013.  Although higher ratings have been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran testified at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Since the award of service connection, the evidence of record shows that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.

2.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, preadjudication VCAA notice was provided in standard June 2008 and February 2013 letters that advised the Veteran of the evidence needed to establish service connection for PTSD and entitlement to a TDIU, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters also advised the Veteran how disability evaluations and effective dates are assigned and the type evidence which impacts those determinations.

In this case, the appeal arises from the initial award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports from July 2008 and February 2013, lay evidence, and Social Security Administration (SSA) records.  The VA examination reports contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria and are therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Thus, VA's duty to assist has also been met.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence, as well as presenting for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran. Therefore, the Board will address the merits of the claims.

II.  PTSD

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 10 percent rating is February 16, 2008; that 10 percent rating was subsequently increased to 30 percent, with the same effective date, and increased to 50 percent with an effective date of February 26, 2013.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Here, the medical evidence of record regarding the Veteran's PTSD consists of VA treatment records and July 2008 and February 2013 VA examination reports.  VA treatment records from May 14, 2008, show that the Veteran sought VA treatment because he reported being very concerned about a recent angry episode on May 11, 2008, during which he suddenly "snapped."  The Veteran reported that he became extremely aggressive and damaged his own property including doors, lights, and walls (estimated damage was $1,000).  The May 14, 2008, treating provider reported minimal suicide risk and moderate risk of danger to others (ideation but no plan or intent) based on prior history of possible dissociative rages, rapid escalation, and violence.  He was assigned a GAF score of 50.

At the July 2008 VA examination, the VA examiner diagnosed the Veteran with PTSD, chronic, mild.  The VA examiner noted the Veteran's history of traumatic events in-service, to include being hit by an IED, being involved in firefights, and knowing that fellow soldiers were killed.  The Veteran complained of nightmares involving in-service events, after returning from Iraq in November 2007, for which he started taking prazosin.  The examiner noted that the Veteran had daily intrusive memories for about one to two months when he came back from the war and occurred only twice weekly at the time of the examination.  The Veteran complained of problems focusing in the classroom because he gets distracted.  He did not complain of flashbacks and stated that he is able to talk to people about his experience in Iraq as long as it does not involve the firefights.  The examiner noted that the Veteran stated that he has been somewhat irritable and short to everyone but denied having angry outbursts.

The examiner also reported the following complaints by the Veteran: hyperstartled by loud noises such as slamming doors or things being dropped; avoiding crowded such as malls; hypervigilance; and problems with concentration in school.  Sleep was noted to be fairly good with nightmares where the Veteran wakes up feeling startled and sweating occurring once a week.  The examiner noted that in 2008 the Veteran became violent and destroyed property after returning home from a bar and had to be sent to VA because of suicidal ideation.

The examiner noted that the Veteran had been unemployed since his separation from service but that he had been attending school.  The examiner reported that the Veteran was doing well in school but sometimes had problems with concentration.

Regarding social functioning, the Veteran stated he has a good relationship with his parents.  At the time of the examination, the Veteran had been married to his wife for three years with no children, and the Veteran reported being irritable with her but never aggressive.  He also reported being emotionally cold to his wife and not showing much affection.  He reported not having any friends.

On mental status examination, the examiner noted: the Veteran was oriented to time and place, pleasant, and cooperative; he did not appear depressed or anxious and communicated very well with normal rate and volume of speech; no panic attacks; not suspicious or paranoid; no delusions or hallucinations; occasionally checking doors five times before he retires and checking on his pistol in his drawer; intact thought processes; able to abstract proverbs quite well; normal memory; and no suicidal or homicidal thoughts.  The examiner assigned a GAF score of 55 and stated that the best description for the Veteran's impairment is "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency during periods of significant stress."

The examiner reported that the Veteran is capable of understanding simple and complex commands and poses no threat of danger to self or to others.  The examiner also stated the prognosis was quite good and that the Veteran's symptoms were "fairly mild" and that he was responding to medication to relieve his PTSD symptoms including nightmares, disrupted sleep, and memories.

At the February 2013 VA examination, the examiner reported that the Veteran presented with continued symptoms of PTSD moderately severe to severe secondary to in-service trauma.  The Veteran reported intrusive thought and recollections regarding traumas, now on a near daily basis, and give rise to primary symptoms of anxiety and irritability, outbursts of verbal anger followed by periods of depression and anhedonia and difficulty with motivation.  The Veteran also reported actively avoiding conversations and/or events which could recall past traumas.  The examiner reported that the Veteran denied suicidal or homicidal ideation.  The Veteran presented with restrictive range of affective responses and lacks some positive expectations for future events.  Hyperarousal was indicated by sleep disturbance secondary to chronic pain (from a left knee disability) and PTSD.  The examiner also noted that the Veteran reported being extremely uncomfortable in unfamiliar social settings and periods of irritability and outbursts of verbal anger, which have strained relations with family members as well as preclude the making of new relationships.

On mental status examination, the examiner noted that the Veteran had moderately restricted affect, predominant mood was moderately depressed, and denial of suicidal or homicidal ideation, plans, or intent.  The examiner reported the following PTSD symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 50 and reported that the Veteran's level of occupational and social impairment with regards to mental diagnoses was best summarized as "occupational and social impairment with reduced reliability and productivity," which is the impairment level for the criteria for a 50 percent rating.

VA treatment records generally report symptoms and complaints consistent with the VA examination reports, to include denial of suicidal and homicidal ideation.  See VA treatment notes dated September 24, 2013, and December 3, 2013.

At the September 2014 Board hearing, the Veteran specifically asserted that his PTSD symptoms warrant a 70 percent since the date of service connection.  He testified to having the following symptoms due to PTSD: suicidal thoughts, zero friends in the vicinity, problems going out in public with large crowds, panic attacks one to three time a week, depression following the panic attacks, anger outbursts or irritability, memory problems, sleep problems with nightmares causing him to thrash in bed, and obsessional rituals, to include going outside and walking around.  His wife testified to similar symptoms and specifically noted mood swings, memory issues, sweating due to anxiety, decrease communication and social skills, and with regard to suicidal actions, the Veteran thinking "it would be better if he wouldn't be here."  She also recounted an incident involving destruction of property and yelling, which apparently was the May 2008 incident discussed above.  The Veteran and his wife also testified about him having to leave an internship in Montana because the smoke from forest fires gave him flashbacks.

Regarding lay evidence, the Veteran's mother submitted a statement, received in May 2014, which showed that the Veteran is "very uncomfortable in crowds," causing him to miss family holidays and celebrations and his college commencement ceremony because he could not get out of the car.  She also noted that since the birth of his son, the Veteran has made a better effort to spend more time with the family, and it is easy to recognize with a visit becomes difficult.

The Board notes that the Veteran contends that his PTSD has not worsened to its current state since filing his claim in 2008, but instead, it has remained the same.  See Veteran Statement dated April 10, 2013.  As such, he contends that had the July 2008 VA examination been more in depth, he would have been rated at 50 percent at the minimum.  The Veteran stated that he believed that he should not be penalized for VA not being able to schedule him for another examination for years after asking for another assessment in a May 2009 statement.  In the April 2013 statement, the Veteran also asserted that he reported suicidal ideation to each of the four doctors that he had recently seen and that homicidal ideation "happens less frequently, but still happens."  He also reported losing focus during a job interview after being asked about conflict in his last job because he thought of experiences in service, which leads him "to conclude that PTSD has to be seriously harming [his] chances at gaining, and keeping employment."

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no more, for PTSD is warranted since the award of service connection.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  While the RO initially awarded the Veteran service connection for PTSD and assigned a 10 percent rating, the RO increased that rating to 30 percent apparently based in large part to the May 2008 incident involving destruction of property and subsequent 2008 VA treatment records.  As discussed above, those records reveal a GAF score of 50 in May 2008, which is indicative of serious psychological symptoms, although only one score removed from the moderate symptoms scale.  Further, those records show mood disturbance (anxious), impaired judgment (noted as "fair"), and difficulty maintaining effective social relationships ("started fights" 6 to 7 times after his first deployment), which are symptoms specifically considered in the criteria for a 50 percent rating.  These symptoms were exhibited prior to the February 26, 2013, the present effective date when the RO eventually assigned a 50 percent rating for PTSD.  Thus, the Board finds that a 50 percent rating more closely approximates that level of impairment due to the Veteran's PTSD since the award of service connection rather than since the presently assigned effective date.

Other symptoms listed as examples of the impairment level of a 50 percent rating were not clearly shown during the rating period.  Speech problems, difficulty in understanding complex commands, and impaired abstract thinking were not identified during treatment or during VA examinations.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

However, despite the Veteran's contentions, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent at any time.  While the Veteran has not been employed since service, he was able to graduate from college, even with the concentrations difficulties that he experienced in the classroom.  The evidence shows that the Veteran's PTSD symptoms interfere with his social functioning, but his symptoms do not rise to the level of social impairment required for a 70 percent evaluation as he has maintained a marriage, a good relationship with his parents, a relationship with one close friend, and has made an effort to spend more time with family since the birth of his son.  A disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, and neglect of personal appearance and hygiene.  The Veteran does not have a history of having such symptoms.  While the evidence shows some inconsistency regarding the presence of suicidal ideation, a symptom listed in the 70 percent rating criteria, this case does not turn on presence or absence of a single symptom. 

Furthermore, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

Therefore, the Board finds that the evidence supports an initial rating of 50 percent, but not more, for the Veteran's PTSD for the entire period on appeal.  See Fenderson, 12 Vet. App. at 119.

The evidence shows that the Veteran's service-connected PTSD results in some impairment.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's disability picture, including any effects from the symptoms, is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected PTSD are adequate, and thus, extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

III.  TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 60 percent for his service-connected disabilities (50 percent for PTSD, 10 percent for tinnitus, and zero percent for left knee and left little finger disabilities).  Therefore, he has not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  

The question that remains is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Here, the record does not show that Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

At the hearing, the Veteran specifically excluded other service-connected disabilities as preventing his employment unless it were a physical job, which would implicate his left knee disability.  Thus, the Board finds that a separate opinion considering the effect of the combination of service-connected disabilities on employment is unnecessary.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013).

The record shows that the Veteran has not been employed since service, but he graduated from the University of Washington in June 2012 and is a stay-at-home parent.  See February 2012 VA examination report.

The Veteran contends that he is unable to obtain and maintain employment primarily because of his PTSD and the resulting symptoms including flashbacks and lack of concentration, as indicated by his quitting the internship in Montana and his loss of focus at the job interview, previously described above.  

As described above, the Veteran asserts that smoke from surrounding forest fires reminded him of his service forcing him to quit the Montana internship, and anxiety and memories of service caused him to lose focus during the job interview and not get that job.  Also, at the hearing, the Veteran stated that he had "a couple interviews" during which he would "get all anxious" and ended up "screwing the interview process up."  He also testified that after the birth of his child, he and his wife decided that one parent should be at home, and thus, he has not been sending out as many resumes.

The Board does not find that leaving an internship because of smoke reminding him of service or losing focus during a job interview because of his memories of service are persuasive evidence that the Veteran's impairment of mind is sufficient to render it impossible for him to follow a substantially gainful occupation.  It is not impossible for the average person to find employment that does not expose him/her to smoke.  Likewise, it is not impossible for the average person to keep focus during a job interview.  Furthermore, the Veteran was able to do the work required for earning a college degree.  Also, he and his wife decided that he could do the work required for caring their child at home.  Importantly, the Veteran testified that being a stay-at-home parent detrimentally affected his job search.  As such, the Board finds that the Veteran's is able to secure or follow a substantially gainful occupation despite his service-connected PTSD.

Moreover, the February 2013 VA examiner explicitly stated that the Veteran's present psychiatric symptoms do not preclude employment, and the Board finds that the examiner's expert opinion outweighs any of the Veteran's contentions or other lay evidence of record regarding his employability.

The Board notes that the SSA found the Veteran to be disabled due to functional nonpsychotic, anxiety related disorders and organic mental disorders.  While SSA determinations are relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's appeal, SSA decisions are not binding on the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

In sum, the Board finds that the preponderance of the evidence is against a finding that Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  Thus, entitlement to a TDIU must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


